DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betancourt et al. (A Novel Methodology to Feed Phased Array Antenna – 2007 IEEE).
In claim 1, Betancourt discloses a beamforming network for use with a plurality of antenna elements (N x N antenna array in Fig. 4) arranged in a planar array of linear sub-arrays (a row of N antenna), comprising: 
a first set of beamforming sub-networks (upper C-BFN in Fig. 4); and 
a second set of beamforming sub-networks (lower C-BFN), wherein:
each beamforming sub-network in the first set of beamforming sub-networks is associated with a respective one of the linear sub-arrays (upper C-BFN coupled to N antenna) and has a first number of output ports corresponding to the number of antenna elements in the associated linear sub-array (as seen in Fig. 4), and each of the output ports is adapted to be coupled to a respective one of the antenna elements in the respective linear sub-array (outputs from upper C-BFN coupled to inputs of N antenna), 
each beamforming sub-network in the first set of beamforming sub-networks (upper C-BFN) is adapted to generate, via the associated linear sub-array (N antenna), fan beams along respective beam directions in a first set of beam directions (horizontal directions), and has a second number of input ports (two inputs for upper C-BFN) wherein each of the input ports corresponds to a respective beam direction in the first set of beam directions (the horizontal directions), 
the number of beamforming sub-networks in the second set of beamforming sub-networks (lower C-BFN) corresponds to the number of beam directions in the first set of beam directions (the horizontal directions) and each beamforming sub-network in the second set of beamforming sub-networks is associated with a respective one of the beam directions in the first set of beam directions (the horizontal directions), and 
each beamforming sub-network in the second set of beamforming sub-networks (lower C-BFN) has a third number of output ports (outputs from the lower C-BFN) corresponding to the number of beamforming sub-networks in the first set of beamforming sub-networks (the upper C-BFN), and for each beamforming sub-network in the second set of beamforming sub-networks, each of the output ports is coupled to an input port of a respective beamforming sub-network in the first set of beamforming sub-networks that corresponds to the associated beam direction (see Fig. 4 and Fig. 6).

In claim 12, Betancourt further discloses the multibeam antenna according to claim 8, wherein; 
the linear sub-arrays (row of N) are subdivided into two or more groups of linear sub-arrays (N x N antenna array); and 
linear sub-arrays are identical to each other within groups of linear sub-arrays but different from each other between groups of linear sub-arrays (see Fig. 4).
Allowable Subject Matter
4.	Claims 2-7, 9-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Related Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Athley et al. (US 10,432,273 B1) teaches an antenna arrangement comprises a first antenna array and a second antenna array. Each antenna array comprises antenna elements of a first polarization and antenna elements of a second polarization. The two antenna arrays are arranged to collectively be fed four signals, such that the antenna elements of each polarization at each antenna array is fed a respective one out of the four signals. The signal as fed to the antenna elements of the second polarization of the second antenna array is phase shifted 180° with respect to at least one of the other signals as fed to the other antenna elements.
Fink et al. (US 10,243,412 B1) teaches a passive beamforming rectenna includes a plurality of antennas, a plurality of terminal port rectifying circuits, and a beamforming network. The beamforming network includes (a) a plurality of antenna ports connecting to the plurality of antennas, and (b) a plurality of terminal ports connecting to the plurality of terminal port rectifying circuits. The beamforming network further includes a microwave lens or any of a variety of other structures. The beamforming rectenna is characterized by a plurality of radiation distribution patterns. Electromagnetic power is received through the plurality of antennas. The beamforming network directs the received electromagnetic power, in substantial portion, to a subset of the plurality of terminal ports associated with particular radiation distribution patterns whose amplitudes, in the direction from which the electromagnetic power was received, are large relative to the amplitudes, in the same direction, of other radiation distribution patterns associated with other terminal ports.
Angeletti (US 8,451,172 B2) teaches a beam-forming network having: a plurality (NI) of input signal ports (IP); a plurality (NO) of output signal ports (OP); a weighting and interconnecting network (WIN) comprising a plurality of signal dividers (SD), phase and amplitude weighting elements (WE), switches (SW1, SW2) and signal combiners (SC), for associating each input port to output ports through respective weighting units; wherein either input (IP) or output (OP) ports, or both, are partitioned into disjoint equivalence classes (IEC, OEC), at least a majority of said equivalence classes having more than one port; and in that the network is either configured in order to associate each input port to at most one output port for each output equivalence class, or to associate 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844